UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1957


APRIL TAYLOR,

                      Plaintiff – Appellant,

          v.

CITY   OF  RICHMOND,   VA;  VHDA;   CHESTERFIELD      UTILITIES;
DOMINION POWER; VERIZON TELECOMMUNICATIONS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:15-cv-00435-JAG)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


April Taylor, Appellant Pro Se. Richard Earl Hill, Jr., CITY
ATTORNEY’S OFFICE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      April Taylor appeals the district court’s order dismissing

her complaint without prejudice.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons   stated      by    the   district    court.     Taylor   v.    City    of

Richmond, VA, No. 3:15-cv-00435-JAG (E.D. Va. Aug. 11, 2015).

We   dispense   with       oral   argument    because   the   facts    and   legal

contentions     are   adequately      presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2